Citation Nr: 0032750	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1988 to October 
1996, in addition to other prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which granted service connection for PTSD and assigned 
a 30 percent disability rating for that disability.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  


FINDINGS OF FACT

1.  Prior to January 25, 1999, the veteran's PTSD was 
manifested by not more than definite occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms which include nightmares, poor 
concentration, irritability, which is relieved by medication, 
suspiciousness and dislike of authority, mild memory loss, 
and anxiety.

2.  Since January 25, 1999, the veteran's PTSD has been 
manifested by not more than considerable industrial 
impairment and occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 30 percent for PTSD have not been met prior to 
January 25, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9411 (1996); 4.125-4.130, Diagnostic Code 9400 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for an evaluation of 50 percent, but no more 
than 50 percent, for PTSD have been met as of January 25, 
1999.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1996); 4.125-4.130, Diagnostic Code 9400 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

An April 1997 rating decision granted service connection for 
dysthymia.  The RO initially assigned a 10 percent evaluation 
effective October 30, 1996, the date the claim for that 
benefit was received.  The veteran disagreed with this 
rating, and, in subsequent rating actions, the RO 
recharacterized the veteran's disability as PTSD, and 
thereafter granted a 30 percent evaluation, effective from 
October 30, 1996.  The record reflects that the veteran has 
communicated her intent to file an application for a total 
rating based on unemployability due to service-connected 
disabilities.  However, there is no such application in the 
claims file and this issue is not presently before the Board.  

The VA must attempt to obtain all medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127; see 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.").  Before addressing the 
central issue, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the new provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The veteran's PTSD has been rated under Diagnostic Code 9411.  
During the course of this appeal, VA also issued new 
regulations for the evaluation of psychiatric disabilities, 
effective as of November 7, 1996.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to a psychiatric disorder.  Since the veteran filed her 
claim October 30, 1996, the Board must apply both the old and 
new criteria to her claim.  However, should a higher 
evaluation be found to be warranted solely under the new 
criteria, the effective date of the increase would 
necessarily be no earlier that November 7, 1996.  

The veteran served on active duty during a period of war, and 
she experienced combat-related stressors as documented in the 
record.  She was also reportedly a victim of sexual assault 
on three occasions in service.  These traumatic experiences 
have been identified as the stressors which support her 
diagnosis of PTSD.  During the course of her treatment with 
VA, her PTSD and dysthymia have routinely been considered 
together.  There is no other post-service diagnosis in the 
record.  Service connection is thus, in effect for the 
totality of her psychiatric symptoms manifested following 
service.  

The record consists of the veteran's service medical records, 
VA treatment records and examination reports.  These 
demonstrate that, while the veteran's psychiatric condition 
does create occupational and social impairment, she still 
retains significant functional capabilities as demonstrated 
by her ability to parent, engage actively in her own 
treatment, and maintain a working relationship with Habitat 
for Humanity, for whom she is working in order to earn a 
home.  

VA treatment records show that the veteran has engaged in 
extensive counseling and therapy consistently since January 
1997.  She has been involved in both group therapy and 
individual counseling.  Her main problems discussed over the 
years involve manifestations of PTSD and the problems 
associated with being a single parent on a limited income.  
The veteran has two of her three young children living with 
her.  She was married and divorced three times.  She has 
determined that her interpersonal problems, including those 
with her past husbands, have been in part due to her history 
of sexual trauma in service.  She also has a remote history 
of alcohol and marijuana use but these have not been noted to 
cause any problems at any relevant time.  

The veteran was afforded VA examinations in December 1996, 
September 1997, and January 1999.  In December 1996, the 
examiner noted that the veteran was being evaluated for 
depression.  She was at that time living with her parents and 
her four year old child.  She had a history of 
hospitalization for depression and had attempted suicide in 
the Army reportedly after being sexually assaulted.  The 
veteran reported that she was on Zoloft and that the 
medication was helping with her depression.  At the time, the 
veteran was neat, alert, cooperative, coherent and relevant 
in her speech.  Her mood was not depressed.  Affect was 
appropriate.  She denied suicidal ideation, delusions or 
hallucinations.  Her memory was not impaired.  She was fully 
oriented, her fund of knowledge was good.  Judgment and 
insight were fair.  The diagnosis was dysthymia, stressors 
were considered moderate and included multiple rapes, 
psychiatric hospitalizations, and 3 divorces.  Her Global 
Assessment of Functioning (GAF) score was 70-75.  

Therapy and counseling notes dated in 1997 show that the 
veteran routinely participated in weekly sessions.  She was 
planning to return to school to pursue nursing assistant 
training, which would allow her to use skills already 
acquired as a medic in service.  She was attempting to 
maintain good relationships with her children and build 
coping skills.  She had problems with frequent re-
experiencing of traumatic events, including the inservice 
rapes and her combat experiences in Desert Storm, and stress 
associated with the anniversary dates of these events.  

In September 1997, the veteran was afforded a psychological 
evaluation as well as a psychiatric evaluation.  The 
psychologist who performed the psychological testing found 
that the veteran clearly suffered from rape and combat-
related PTSD.  The veteran reported a history of Desert Storm 
service, including combat, as well as a history of rapes in 
service.  She noted that she cared for her mother who had 
multiple sclerosis, which was also stressful.  The veteran 
was presently working on an accounting degree, having 
recently switched from nursing since she did not like seeing 
the treatment people in nursing homes received.  The examiner 
noted exaggerated profiles common with combat-related PTSD 
sufferers.  The veteran got anxious when talking about the 
rapes.  The veteran reported that she had trouble being in 
dark places and showers, that she always kept the lights on, 
and that she mistrusted any chain of command, as she was 
attacked by a superior, and was not believed when she 
reported the attack to another superior.  She also had 
recurrent memories of mangled bodies.  She avoided military 
movies and any sort of movies or books involving rape.  She 
reported problems with sexual relationships.  The veteran 
reported dreams of combat and sexual abuse three to four 
times per week.  Red meat reminded her of charred bodies.  
The examiner noted that dysthymic disorder was most likely 
secondary to PTSD and that signs of a personality disorder 
noted in the medical record (presumably the service record) 
that would contradict a PTSD diagnosis were not evidenced in 
the interview.  The diagnosis was Axis I: PTSD, dysthymic 
disorder (history of somatoform, major depression, and 
adjustment disorders); Axis II: deferred (history of 
borderline and histrionic traits): Axis IV: psychosocial; 
Axis V: major impairment = 31.

In the September 1997 psychiatric examination report, the 
examiner indicates that he reviewed the recent psychological 
report.  He noted the history of sexual trauma and combat-
related experiences.  The veteran reported headaches, 
depression, anxiety, flashbacks, bad dreams of dismembered 
bodies and body parts.  She reported that she could not cook 
meat.  She reported frequent nausea, trouble concentrating, 
and irritability.  She reported hypervigilance, nightmares 
about sexual abuse, and flashbacks of dead bodies.  Loud 
noises bothered her.  She was avoidant of things related to 
the military and sex.  

Mental status examination revealed that her speech was 
relevant and coherent.  She was cooperative.  She was fully 
oriented and did not show disjointed thinking.  Memory for 
recent and past events was intact.  She reported a fleeting 
suicidal thought a month prior but otherwise none since 
immediately after the rapes, when she had a fascination with 
knives.  She was not delusional and had no hallucinations.  
She was able to give abstract meanings to problems.  Her 
insight and judgment were good.  She demonstrated compulsive 
behaviors like constantly looking out the window.  The 
diagnosis was Axis I: PTSD, dysthymic disorder: Axis IV: 
problems raising children and stress because of school; and 
Axis V: GAF 70.  

Additional therapy and counseling notes dated from September 
1997 to early 1999 show that the veteran was experiencing 
recurrent nightmares of traumatic events and intrusive 
thoughts that were difficult to manage but that she was 
routinely attending therapy.  She had increasing anxiety in 
November 1998 following an incident in which she was verbally 
harassed after filing a police report against women who had 
verbally abused her in a store.  It was noted that she was 
benefiting from therapy and that her goals were appropriate.  
She was working on coping skills, parenting, job searching 
and weight loss.  

In January 1999, the veteran underwent both an additional 
psychiatric examination and a social survey.  In the social 
survey, it was reported that she had been compliant with 
treatment while in the VA treatment program.  She had worked 
as a cashier, a roofer, and a farm worker.  She had poor 
concentration which made job performance difficult.  She had 
attempted to train to be a nurse assistant, an accountant, 
and a substitute teacher.  Her grades had been poor due to 
poor concentration, irritability and problems with recent 
stressors.  She reported that she paid her own bills, took 
care of her children, and lived with her two youngest 
children in an apartment.  Her current psychiatric problems 
were identified as depressed mood, irritability, poor 
concentration, nightmares, fleeting suicidal thoughts, and 
inappropriate displays of anger such as hitting walls three 
or four times per week.  The examining social worker noted 
that the problems with PTSD interfered with her ability to 
perform job duties, complete college courses, and develop 
healthy relationships.  Deficits in concentration were 
identified as causing occupational impairment.  The veteran 
was oriented, but depressed, her affect was constricted.  She 
expressed low self-esteem, she was disheveled with poor eye 
contact, her speech was slow.  Despite therapy, her anger 
management, interpersonal relationship skills, and coping 
skills were poor.  The diagnosis was Axis I: PTSD, dysthymic 
disorder and history of substance abuse.  Chronic stressors 
were noted to be: her relationship with the oldest child 
mostly, history of relationship problems, unemployed.  The 
GAF was 50.  The examiner opined that the veteran had severe 
social and industrial impairment at 70 percent due to her 
PTSD and dysthymic disorder.  

A psychiatric examination performed in January 1999 included 
a review of the entire claims file.  The examiner noted the 
variety of psychiatric diagnoses for which the veteran was 
treated and counseled in service, including somatoform 
disorder, adjustment disorder with physical complaints and 
mixed emotional features, major depression and psychological 
factors affecting physical illness.  The examiner also noted 
the history of rapes and combat exposure in service.  It was 
noted that since starting nurses training in February 1997, 
the veteran dropped that field of study to study business.  
He noted her medications, her compliance with therapy, and 
her history of self-medication with alcohol and marijuana 
years prior.  Her present symptoms included depression, poor 
concentration, irritability, suicidal ideation, and feeling 
like hurting someone sometimes.  

Objectively, the veteran appeared disheveled and somewhat 
unkempt; she had very poor eye contact and squinted 
frequently.  Her speech had a narrow tonal range, with low 
volume and slow speed.  Her affect was constricted but 
appropriate.  Her motor activity was somewhat fidgety, the 
thought processes were self-deprecating and showed low self-
esteem.  She reported difficulties in forming relationships 
with boyfriends and family.  Her only hope was that she does 
take good care of her children.  There were no 
hallucinations, she was alert and oriented.  Her 
concentration and attention for simple brief tests was 
satisfactory, although her record showed problems with these 
things on a prolonged basis such as in work or study, 
according to the examiner.  It was observed that she was 
depressed at most times and could not concentrate.  The 
diagnosis was Axis I:  PTSD and dysthymia, with a prior 
history of remote alcohol and marijuana abuse; Axis IV: 
chronicity of PTSD and dysthymia; Axis V: GAF 50, 50 for last 
year as well.  This was mostly because of severe occupational 
impairment.  The examiner made the assessment that the social 
survey revealed that the veteran was impacted by her symptoms 
and was shown unable to hold a job and was terminated from a 
job due to PTSD and dysthymia.  It was also noted that there 
was a decline in her ability to study in spite of her 
willingness to apply herself, and that the impaired 
concentration played a role in this, and that this impairment 
was a product of the dysthymia.  

At her hearing in August 1999, the veteran testified that she 
was working for Habitat for Humanity, and hoped to donate 
enough time to this organization to become eligible for her 
home to be built by them.  She did not get paid but the 
payment would be the house.  She performed the physical tasks 
associated with building homes.  She had recently had a two 
month lapse in work due to depression.  She did describe 
herself as presently working for the organization.  

The veteran's vocational rehabilitation folder was reviewed.  
These records show that the veteran met with her 
rehabilitation service manager in January 2000 to discuss job 
options.  The veteran expressed a desire not to do a job 
which required too much concentration.  She expressed anxiety 
about her scheduled return to school.  Follow-up records show 
that the veteran withdrew from school later that month and 
chose not to undertake either school or vocational 
rehabilitation at that time.  It was noted that the veteran 
was taking care of her mother who was ill with multiple 
sclerosis.  An additional report of training dated in 
November 2000 shows that the veteran had been, since May 
2000, actively working with Habitat for Humanity to build her 
home.  She had just completed the process and moved in that 
month.  She was also caring for her ill mother.  She was also 
doing some court correspondence work for a local newspaper 
and being paid $40 to $60 dollars per week.  The veteran also 
expressed a desire to start taking one class at a time again 
soon.  


II.  Analysis

Prior to November 7, 1996, a condition such as PTSD could be 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 10 percent rating 
required emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The VA General Counsel, in response to 
an invitation by Court to construe the term "definite" in a 
manner that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also, Hood v. 
Brown, 4 Vet. App. 301 (1993). 

Under the former criteria, a 50 percent evaluation would be 
appropriate where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency were 
so reduced as to result in considerable industrial 
impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned as long as the veteran 
meets one of three listed criteria: total isolation, gross 
repudiation of reality, or unemployability.  See 38 C.F.R. § 
4.132, Diagnostic Code 9400-9435;  Johnson v. Brown, 7 Vet. 
App. 95, 96 (1994);  see also 38 C.F.R. § 4.21.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, one's own 
occupation or own name.  Id.

In considering the former and present rating criteria in 
relation to the veteran's PTSD as manifested prior to January 
25, 1999, the Board finds the veteran's disability picture 
most consistent with the 30 percent rating and not a higher 
evaluation.  Regarding the former criteria, the veteran 
consistently manifested no more than "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, shown by her 
difficulty in maintaining social relationships outside her 
family.  Her degree of social and industrial inadaptability 
was not more than moderately large in degree as demonstrated 
by her ability to obtain employment and provide financially 
for her family through that time.  Moreover, her good 
relationships with her children demonstrate significant 
social adaptability.  The VA examination in December 1996 
shows that the veteran was generally neat and tidy, that she 
did not have compulsive behaviors, that she had adequate 
concentration and that she was managing adequately with 
medication.  She has a long history of compliance with 
medication and treatment.  Although her September 1997 
psychological examination demonstrated a low GAF score, the 
psychiatrist who performed the September 1997 examination 
considered that report when forming his assessment.  That GAF 
score was a 70, indicative of significantly more functioning 
than 31.  The Board finds that the 70 is more consistent with 
the veteran's level of functioning demonstrated by her 
ability to care for her children and her ailing mother, 
faithfully attend counseling and complete some college-level 
courses at that time.  

The evidence does not suggest that her symptoms overall had 
approached considerable industrial impairment so as to 
warrant a 50 percent evaluation under the former criteria 
prior to January 1999.  The veteran may well have 
demonstrated impairment in her ability to maintain effective 
relationships, as shown through her own statements.  
Nevertheless, the psychoneurotic symptoms were comparatively 
minimal, as reflected in all of the relevant examination 
reports which are replete with reference to an absence of 
significant objective findings which would prevent a person 
from performing social and occupational activities.  The 
veteran has stated that she remained able to assist her 
children in their daily care, head her household, and 
satisfactorily performed substantial mental and physical 
activities, including taking courses and caring for her 
children and helping her mother who has multiple sclerosis, 
on a routine basis.  

Considering the degree of disability since November 1996 
specifically under the revised formula, the veteran's PTSD 
does not suggest an evaluation in excess of 30 percent at any 
time prior to January 25, 1999.  There is no more than 
minimal impairment of abstract thinking.  There is evidence 
of occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
consistent with a 30 percent rating.  Nonetheless, the 
veteran appears to have generally functioned satisfactorily, 
with routine behavior, self-care, and conversation repeatedly 
described as not more than intermittently affected.  The 
veteran demonstrated depressed mood and irritability, but she 
had also reported periods when she was doing better, such as 
during the 1996 examination when she stated that she was 
motivated and that she was getting help with the medication.  
Her group activities show her to be an active participant, 
able to discuss topics such as weight control, self-image, 
and self-improvement effectively within a group setting.  In 
fact, the veteran minimally exhibited most of the criteria 
described in the revised 30 percent regulation to the 
requisite degree.  She did not report panic attacks.  Her 
nightmares were at least partially controlled by medication 
and she reported that she was motivated for change.  A noted 
increase in anxiety in mid-1998 was directly related to an 
incident involving verbal harassment.  Furthermore, she had 
shown no more than mild memory loss.  She demonstrated no 
severe disturbances of motivation and mood suggestive of a 50 
percent rating.  There had been no indication of 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks which occur at least once a week; difficulty in 
understanding complex commands; or impairment of short and 
long-term memory.  There was no reported problem with 
retention of only highly learned material or forgetting to 
complete tasks.  She had repeatedly been shown to function 
satisfactorily in terms of routine behavior and conversation.  
The evidence did not demonstrate aberrant speech or affect 
which would warrant a higher rating at any time prior to 
January 1999.  

The veteran has received multiple GAF scores.  The GAF scores 
are set forth in the DSM-IV, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  The GAF scores 
are but one piece of evidence, but must be considered.  
However, in this instance, they do not provide a basis for an 
evaluation in excess of 30 percent prior to January 1999.  

The GAF scores of 70, 75 in 1996, 31 and 70 in September 1997 
are noted.  The lower score noted in the September 1997 
examination does not appear consistent with the veteran's 
sustained level of functioning at any time throughout the 
appeal period, particularly prior to January 1999.  It is 
noted that the veteran demonstrated neither impairment in 
reality testing nor behavior considerably influenced by 
delusions or hallucinations, as contemplated by scores that 
low.  The veteran herself has consistently reported a lack of 
those symptoms.  Overall, the records generally suggest that 
the veteran's level of functioning during the time prior to 
January 1999 has been fairly consistent with the 70 score.  
It is noted that the veteran's commitment to counseling, 
childcare, studies and work during that time period show 
functioning that is consistent with a relatively high score 
such as 70.  

However, as of the date of the last VA examination, the 
veteran's manifestations of PTSD are appreciably more severe.  
In contrast to prior examinations it is noted that during the 
last examination, the veteran's speech was altered, her eye 
contact was poor, and she was disheveled.  Her concentration 
and attention were satisfactory for brief tests but noted to 
be impaired for prolonged tasks.  It was noted that her 
dysthymia was directly related to her PTSD and that the 
dysthymia caused the concentration deficit.  A review of the 
social survey led the examiner to conclude that the service-
connected condition caused substantial occupational 
difficulty.  Both the psychiatrist and the examining social 
worker estimated a GAF of 50.  These factors suggest 
sustained social and occupational capabilities lower than 
those contemplated by a 30 percent rating under either the 
old or new criteria.  

The Board finds that veteran's service-connected psychiatric 
problems have resulted in considerable industrial impairment 
from January 25, 1999.  Such impairment has been 
characterized by manifestations which fit squarely within the 
description of a 50 percent rating under the new criteria.  
Specifically, the veteran has deteriorated in her 
concentration and there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; there are still no reported panic 
attacks more than once a week nor is there difficulty in 
understanding complex commands.  It does not appear that 
there is impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); there is some well-preserved judgment and 
abstract thinking.  The veteran does manifested disturbances 
of motivation and mood as well as difficulty in establishing 
and maintaining effective work and social relationships.  

However, there is not the degree of social and industrial 
impairment necessary for a 70 percent evaluation under either 
the old or new criteria.  While the recent examinations note 
severe occupational impairment, the veteran has been able to 
demonstrate substantial gainful activity on a sustained 
basis, while volunteering at Habitat for Humanity.  The Board 
notes that this activity is goal directed and done in 
exchange for the promise of getting a home built.  It is the 
type of sustained activity that indicates industrial residual 
occupational capability.  The Board does not find this 
activity, when viewed in the context of her other daily 
activities and counseling, to be suggestive of severe 
occupational impairment as contemplated by the former 
criteria, nor does it suggest a 70 percent under the new 
criteria.  The Board finds that the veteran's current 
activities as reflected in her vocational rehabilitation 
folder strongly suggest that she does not demonstrate the 
criteria for more than a 50 percent rating under either 
criteria.  The veteran has in fact completed her home, is 
working, and is still caring for her mother. 

Moreover, there is no evidence of deficiencies in most areas 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic are not shown.  While there is depression, 
it does not affect the ability to function independently, and 
appropriately, as the veteran heads her household, cares for 
her children, participates actively in her own therapy and 
pays her own bills.  While there may be some deficit in her 
effectiveness, it is not deemed to result in severe 
impairment.  Further, there is some impaired impulse control 
(such as unprovoked irritability with periods of violence), 
but she has not harmed her children or others, and she has 
only reported hitting walls, she is not thought to be a 
threat to her children.  There is no spatial disorientation.  
Neglect of personal appearance and hygiene is not reflected 
in her therapy counseling, which is a reliable indicator 
because of the frequency of her visits and the repeated 
discussion of concern over bettering her appearance.  
Ultimately, the Board concludes there is a residual ability 
to establish and maintain effective relationships that 
precludes a higher schedular evaluation.  

Further, under the Diagnostic Criteria from DSM-IV, the score 
of 50 is appropriate where there is serious symptoms 
including an inability to keep a job.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV 46-47 (1994).  The two 
GAF scores of 50 in the claims file in January 1999 provide a 
global level of functioning in 1999.  These suggest an 
increase in symptomatology more appropriately rated at 50 
percent.  

Overall,  the veteran's psychiatric symptoms have remained 
relatively stable until January 1999, and the Board is 
persuaded that the evidence supports a higher rating of 50 
percent from that time onward.  See Fenderson v. West, 12 
Vet. App. at 126-27 (1999) (at the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on facts found).  

In assigning a 50 percent rating and no more as of January 
25, 1999, the Board stresses that it is weighing the entirety 
of the evidence, including the medical findings, statements 
of the veteran, GAF scores, medical opinions, and therapy 
notes.  It is not substituting its own judgment for that of 
any medical professional.  It has carefully considered all 
relevant evidence, including the 1999 VA examiner's opinion 
regarding severe occupational impairment.  This statement was 
weighed along with the rest of the evidence which shows 
occupational impairment but also shows remaining occupational 
capabilities which compel a conclusion that a disability 
rating of 50 percent is appropriate from January 1999, but 
that a higher evaluation is not warranted.  

The Board appreciates the veteran's contention that her 
overall condition warrants a higher rating.  The Board also 
notes that when it is not possible to separate the effects of 
a service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in favor of the veteran, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  Accordingly, the Board in this case has 
considered the totality of psychiatric symptoms noted in the 
record, rather than merely those most closely associated with 
a PTSD and dysthymia diagnosis.  The Board has considered the 
doctrine of reasonable doubt; and applied it as appropriate 
in this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  In the instant case, however, there 
has been no showing that the veteran's service-connected PTSD 
had caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the schedular standards.  It is noted that the 
veteran has in fact been performing industrial activity, as 
she was participating in Habitat for Humanity so that she 
could get that organization to build her home.  This activity 
is both substantial, as it involves significant mental and 
physical activity, and gainful, as it is the type of work 
which is generally done for pay or profit.  While it is not 
the intention of the Board to minimize the significance of 
PTSD in the veteran's daily life, the Board is compelled to 
conclude that the impairment, while significant, does not 
present an unusual disability picture as contemplated by 38 
C.F.R. § 3.321(b)(1).  Thus, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
PTSD at any time prior to January 25, 1999, after which time 
a 50 percent evaluation, and no more, is warranted.



ORDER

An initial evaluation in excess of 30 percent for the 
veteran's PTSD is denied prior to January 25, 1999; an 
evaluation of 50 percent is warranted as of January 25, 1999, 
subject to the laws regarding the award of monetary benefits.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

